          Case 1:16-cr-00347-SS Document 376 Filed 08/16/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
VS.                                              §     NO: A-16-CR-347(9) SS
                                                 §
                                                 §
ROLAND IMOE                                      §


                          MOTION TO ALLOW TRAVEL


TO THE HONORABLE JUDGE OF SAID COURT:


      COMES NOW ROLAND IMOE, and files this his motion to allow travel and

would show the Court as follows:

                                            I.

      Roland Imoe is on supervised release and is not permitted to travel without

permission from the Court.

                                           II.

      Imoe requests permission to travel to Benin, Nigeria to visit his wife and daughter

leaving December 10, 2019 and returning January 10, 2020. He misses his family as he

has not seen them in a long time. Imoe is a productive U.S. citizen and is employed with

Amazon as a delivery driver. He is current with his payments and has complied with all

terms of his supervised release. He has only 16 months left on supervised release.

      .


                                                                                        1
         Case 1:16-cr-00347-SS Document 376 Filed 08/16/19 Page 2 of 3



                                           III.

      The above request for permission to travel will assure continued requirements of

supervised release and is adequate to protect the community.



      WHEREFORE PREMISES CONSIDERED, Imoe respectfully requests that the

Court grant this motion and permit him to travel to Benin, Nigeria.



                                                  Respectfully submitted,

                                                  /s/ Stephen M. Orr
                                                  STEPHEN M. ORR
                                                  1107 Nueces Street
                                                  Austin, Texas 78701
                                                  (512) 472-8392
                                                  (512) 473-8417 FAX
                                                  Texas Bar No. 15317000

                            CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of August, 2019, a true and correct copy of
the foregoing instrument was electronically filed with the Clerk of the Court, using the
CM/ECF System which will transmit notification of such filing to all counsel of record.



                                                  s/ Stephen M. Orr
                                                  STEPHEN M. ORR




                                                                                       2
          Case 1:16-cr-00347-SS Document 376 Filed 08/16/19 Page 3 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
                                                §
VS.                                             §     NO: A-16-CR-347(9) SS
                                                §
                                                §
ROLAND IMOE                                     §


                                    ORDER
                                       on
                            MOTION TO ALLOW TRAVEL


      ON THIS DAY carne on to be heard, Defendant's motion to allow travel in the

above referenced case and the Court finds that the motion should be GRANTED.



      IT IS THEREFORE ORDERED that the conditions of bond are as follows:


        Defendant is allowed to travel to Benin, Nigeria to visit his wife and daughter,

leaving on December 10, 2019 and returning no later than January 10, 2020.

        SIGNED THIS _____ day of _______, 2019.



                                  ____________________________________
                                  UNITED STATES DISTRICT




                                                                                       3
